Citation Nr: 0726896	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic 
lumbar and sacroiliac strain, with degenerative disc disease 
of the lumbar spine and degenerative changes of the 
sacroiliac area.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from April 1989 to March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for bilateral sacroiliac 
osteoarthritis with lumbar spine degenerative disc disease, 
and assigned a 10 percent disability rating, effective from 
March 3, 2003.

By December 2004 rating decision, the RO assigned a 20 
percent disability rating for chronic lumbar and sacroiliac 
strain with degenerative disc disease of the lumbar spine, 
and degenerative changes of the sacroiliac area, effective 
from March 3, 2003.  The veteran continued his appeal for a 
higher rating.  Because the veteran expressed disagreement 
with the initial rating; the principles enumerated in 
Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are for application with respect to this 
claim. 

In August 2006, the Board remanded the case in order to 
rectify a due process deficiency.  


FINDING OF FACT

1.  The veteran's service-connected chronic lumbar and 
sacroiliac strain, with degenerative disc disease of the 
lumbar spine and degenerative changes of the sacroiliac area, 
is manifested by complaints of pain, limitation of motion, 
limits on activities, radiating pain, and flare-ups, and 
objective evidence of slight to moderate limitation of 
motion, pain at end ranges of motion, tenderness on 
palpation, fatigability, and limitations on functioning.

2.  The preponderance of the evidence is against finding that 
there are incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the previous 12 months; severe 
lumbosacral strain; severe limitation of motion of the lumbar 
spine; forward flexion of the thoracolumbar spine 30 degrees 
or less; or favorable ankylosis of the entire thoracolumbar 
spine. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for chronic 
lumbar and sacroiliac strain, with degenerative disc disease 
of the lumbar spine and degenerative changes of the 
sacroiliac area, have not been met at any time since March 3, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).

In September 2006, the veteran was sent a letter informing 
him of the types of evidence needed to substantiate his claim 
as well as VA's duty to assist him in substantiating his 
claim under the VCAA.  The September 2006 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him. 

The Board finds that the content of the September 2006 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Moreover, the claimant 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
advised of the Dingess precedent in February 2007, and, in 
addition, since the claims herein are being denied, such 
matters are moot.

II.  Factual Background

Service medical records show that, in November 2002, a 
Medical Evaluation Board noted that the veteran had 
complained of low back pain for 12 years.  He was noted to 
have constant pain exacerbated with prolonged sitting, 
standing, or running.  He was unable to perform the duties of 
his MOS, and he was limited with bending, lifting, and 
twisting due to low back pain.  The diagnoses included 
sacroiliac joint osteoarthritis and lumbar spine degenerative 
disc disease.  In February 2003, a Physical Evaluation Board 
was convened, and found that the veteran was disabled due to 
chronic pain, due to bilateral sacroiliac joint 
osteoarthritis and lumbar spine degenerative disc disease, 
and he was found physical unfit for service.  

On a VA examination in April 2003, the veteran reported 
having 10 out of 10 sharp pain two times per month with 
bending and lifting.  The pain would usually subside one week 
after treatment with NSAIDs, which helped.  He reported 
radiation of pain, numbness, and tingling to the left 
posterior leg.  He could not lift greater than 20 pounds, 
walk greater than five miles, or run greater than two miles.  
Physical examination showed that all joints in the back were 
weak throughout range of motion when resistance was applied, 
and fatigability was noted with repetitive use.  Pain 
increased throughout the range of motion with repetitive use.  
The examiner indicated that estimations regarding the 
veteran's limitations due to his lower back disability would 
be speculative.  The only objective finding of the lumbar 
spine was tenderness to palpation of the left lower back.  
Range of motion of the lumbar spine showed flexion was to 90 
degrees, with pain; extension was to 30 degrees, with pain 
from 30 degrees; lateral flexion was to 35 degrees 
bilaterally, with pain at 35 degrees on the left; and 
rotation was to 30 degrees bilaterally, with pain at 30 
degrees on the left.  

VA treatment records from August 2003 through December 2006 
show that the veteran was periodically treated for complaints 
of low back pain.  Pain medication was prescribed.  In August 
2004 he underwent an NCV/EMG study of the low back and left 
lower extremity which did not reveal abnormal electrical 
signs.  In December 2004, his back pain was found to be 
stable, and he requested a note that he was okay to do a 
physical exercise program at work.  

On VA examination in August 2004, it was noted that the 
veteran worked in security for the entrance gate at Fort 
Hood.  He reported pain, stiffness, weakness, fatigue, lack 
of endurance, locking, and instability to the sacroiliac 
area, and pain in the left posterior sacroiliac area.  He 
reported having pain all the time, with an intensity level of 
5 to 9.  His treatment consisted of taking his gun belt off 
and doing stretching exercises.  He reported having flare-
ups, and that when he wore his belt more than 3 hours, he 
experienced severe pain lasting 1 to  days, and lost 25 
percent of the function in his pelvic area.  His treatment 
involved rest and stretching.  He reported having associated 
pain with numbness that went down the left buttocks to the 
foot.  He did not use any walking device or back brace.  He 
could walk for one mile, and denied being unsteady or having 
fallen due to his back.  He claimed he was adversely affected 
due to his low back disability because he could not play with 
his kids, could not do any lifting, and could not do any 
prolonged running.  He had difficulty on occasion in putting 
on his pants and getting out of the bathtub.  

On physical examination in August 2004, there was no evidence 
of muscle atrophy, muscle rigidity, muscle spasm, or muscle 
wasting.  Palpation of the paravertebral spinous process 
revealed mild tenderness in the area of L3 and L4, and 
tenderness on palpation of the left sacroiliac joint.  
Forward flexion of the spine was from 0 to 55 degrees, and 
the veteran complained of pain in the area of L3 and L4; back 
extension was from 0 to 25 degrees, with no complaints of 
pain; left lateral flexion was to 20 degrees and he 
complained of pain at 20 degrees; right lateral flexion was 
to 25 degrees with no complaints of pain; left lateral 
rotation was to 10 degrees, and with complaints of pain; and 
right lateral rotation was to 20 degrees, with no complaints 
of pain.  It was noted that his range of motion on forward 
flexion was slightly decreased due to the body habitus.  It 
was noted that he had painful motion with use, but did not 
have lack of endurance, lack of coordination, or 
fatigability.  No postural abnormalities were noted.  He had 
decreased sensation to sharp and dull pain on the left lower 
extremity as compared to the right.  Muscle tone and strength 
were good and equal bilaterally.  The veteran reported he had 
12 days of incapacitating episodes over the last 12 months as 
related to his lumbar spine.  
On a VA examination in August 2006, the veteran was found to 
have forward flexion to 80 degrees, with pain from 60 to 80 
degrees; extension to 30 degrees; left and right lateral 
flexion to 30 degrees; and left and right lateral rotation to 
30 degrees.  The examiner noted that there was no change in 
motion upon repeated and resisted testing of the spine and no 
additional limitation was noted.  There was no spasm, 
guarding, or tenderness noted with preserved spinal contour, 
and he was non-tender in the lumbosacral area.  Sensory 
examination was normal to light monofilament touch.  Motor 
examination revealed normal tone and strength without 
atrophy.  The impression was minimal annular disk bulging at 
L3-L4 and L4-L5, with no evidence of disk herniation or 
neural foramina encroachment.

III.  Analysis

By June 2003 rating decision, the RO granted service 
connection for bilateral sacroiliac osteoarthritis with 
lumbar spine degenerative disc disease, and assigned a 10 
percent disability rating, effective from March 3, 2003, 
pursuant to Diagnostic Code (DC) 5295.  By December 2004 
rating decision, the RO assigned a 20 percent disability 
rating for chronic lumbar and sacroiliac strain with 
degenerative disc disease of the lumbar spine, and 
degenerative changes of the sacroiliac area, effective from 
March 3, 2003, pursuant to Diagnostic Code 5293.  

The Board notes that, during the pendency of the veteran's 
claim and appeal, substantive changes were made twice to that 
portion of the Rating Schedule which addresses spinal 
disorders.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002). 
These changes became effective on September 23, 2002.  See 
also 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  These 
changes became effective on September 26, 2003.

In considering whether proper due process was afforded to the 
veteran, the Board notes that he was provided with the new 
regulations in the February 2007 SSOC, and he was afforded a 
VA physical examination in August 2004 which considered the 
criteria in the new regulations.  Generally, in a claim for 
an increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria but, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See VAOPGCPREC 7- 2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Prior to September 26, 2003, moderate limitation of motion of 
the lumbar spine warranted a 20 percent rating.  Severe 
limitation of motion of the lumbar spine warranted a 40 
percent evaluation, which was the maximum schedular 
evaluation available under that diagnostic code.  38 C.F.R. § 
4.71a, DC 5292 (effective prior to Sept. 26, 2003).  

Similarly, a 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, and loss 
of lateral spine motion, unilateral, standing position..  A 
40 percent rating, the maximum schedular rating available for 
lumbosacral strain prior to September 26, 2003, was warranted 
for severe symptoms with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
DC 5295 (effective prior to Sept. 26, 2003).

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237 or 
degenerative arthritis of the spine of the spine under 
Diagnostic Code 5242.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003) (effective Sept. 26, 2003) (codified as 
amended at 38 C.F.R. § 4.71a).

The new regulations provide a 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of flexion, extension, left 
and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.

With regard to the veteran's degenerative disc disease, under 
38 C.F.R. § 4.71a, DC 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) is rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  


Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
warranted for incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the previous 12 months.  
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months warrant a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (1) for Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Since the veteran's service-connected low back disorder is 
rated as 20 percent disabling, a rating in excess of that is 
warranted if there are incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the previous 
12 months; or (prior to September 2003) severe lumbosacral 
strain or severe limitation of motion of the lumbar spine; or 
(subsequent to September 2003) forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  As explained below, a 
review of the evidence of record does not show that the 
criteria for a 40 percent rating for the service-connected 
low back disability have been met.

The objective evidence of record during the time period in 
question consists of VA examinations and VA treatment 
records.  While these records and examinations do show that 
the veteran consistently complained of low back pain, 
radiating pain to the left lower extremity, functional 
limitations due to low back pain, and flare-ups, and that his 
service-connected low back disorder was manifested variously 
by limitation of motion, pain on motion, limitations on 
functioning, tenderness on palpation, and fatigability with 
repetitive use, the criteria for a rating in excess of 20 
percent was not met at any point in the time period in 
question, effective from March 3, 2003.  While limitation of 
low back motion was shown, forward flexion was shown to be 
full or nearly full, with pain, and on the one occasion 
flexion was limited to 55 degrees, it was also noted that the 
veteran's flexion was limited by his body habitus. 

With regard to other ranges of motion of the low back, while 
some limitation was shown, these findings were nearly full.  
At no time did the findings of limitation of motion of the 
low back approximate severe limitation of motion or forward 
flexion of 30 degrees or less, or ankylosis, even considering 
the pain with motion and at the end ranges of motion.  A 
review of the record shows that the veteran's service-
connected low back disorder was never, at any point during 
the period in question, manifested by complaints or objective 
findings or functional impairment such that would warrant an 
rating in excess of 20 percent.  Rather, the clinical and 
reported findings during the time period in question more 
nearly approximated the criteria for 20 percent rating.  
38 C.F.R. § 4.7.

The Board has also considered the complaints of low back 
pain, flare-ups, limits on activities, fatigability, and 
stiffness, and potential additional limitation of functioning 
resulting therefrom.  However, there is insufficient 
objective evidence (shown on either VA examinations or VA 
treatment records) to conclude that the veteran's back pain 
and other problems was associated with such additional 
functional limitation as to warrant increased compensation 
pursuant to provisions of 38 C.F.R. § 4.45 or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

We have also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but the evidence of record and the veteran's 
contentions do not show either frequent hospitalization or 
marked interference with employment due to the veteran's 
service-connected low back disorder.  There is no other 
evidence of record to show that the veteran's low back 
disorder involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  Therefore, the Board finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected low back disorder has been no 
more than 20 percent disabling at any time from March 3, 
2003, to the present.  Fenderson, supra.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim for a 
rating in excess of 20 percent, effective from March 3, 2003, 
to the present, must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

ORDER

A rating in excess of 20 percent for chronic lumbar and 
sacroiliac strain, with degenerative disc disease of the 
lumbar spine and degenerative changes of the sacroiliac area 
is denied.



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


